Filed 4/12/16 P. v. Piper CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C079172

         v.                                                                      (Super. Ct. Nos. 97F03274,
                                                                                         97F09061)
PAUL PIPER,

                   Defendant and Appellant.




         In case No. 97F03274, after defendant Paul Piper pleaded no contest to operating a
chop shop and receiving stolen property, the trial court placed him on probation for five
years. Later, in case No. 97F09061, defendant pleaded guilty to grand theft and receiving
stolen property, and he admitted violating probation in case No. 97F03274. The trial
court sentenced defendant in both cases and an unrelated case, imposing a four-year state
prison term.




                                                             1
       Defendant subsequently filed a petition in both cases to redesignate several of his
felony convictions as misdemeanors under Proposition 47. (Pen. Code, § 1170.18.)1
The trial court issued two orders (one for each case) without a hearing, ruling that
defendant is ineligible for redesignation based on the “current convictions.” One order
referenced “car & car parts” and another referenced “chop shop” and “cars.”
       Defendant now contends (1) the orders should be reversed if the trial court
denied relief on the ground that defendant failed in his burden of proof, (2) he is entitled
to redesignation of his conviction for grand theft as a matter of equal protection, and
(3) the orders should be reversed because they do not contain intelligible findings of fact
or conclusions of law, rendering them inadequate for appellate review.
       We conclude (1) Proposition 47 places the burden of proof on the individual who
seeks relief under its provisions, (2) defendant is not entitled to redesignation of his grand
theft conviction because he is not similarly situated, and (3) the record is adequate to
determine that the trial court did not err in denying the petition.
       We will affirm the trial court orders.
                                      BACKGROUND
       Officers conducted a welfare check at a home on April 21, 1997. They found a
stolen car parked in front of the property. A search of the property also found two stolen
trucks, a stolen motorcycle engine, auto parts with the vehicle identification numbers
removed, and a chop saw. The officers identified property owned by four different
victims at the scene. The only victim to submit information regarding value was the
owner of a 1986 Toyota who claimed he bought the vehicle for $5,500.
       In case No. 97F03274, defendant pleaded no contest to felony operation of a chop
shop (Veh. Code, § 10801 -- count one) and felony receiving stolen property (§ 496,




1 Undesignated statutory references are to the Penal Code.


                                                2
subd. (a) -- count three). The trial court suspended imposition of sentence and placed
defendant on formal probation for five years.
       On November 4, 1997, officers found a stolen 1997 Ford Contour parked next to
an auto parts lot. Someone pushed in a fence and broke into a storage unit. Officers
found defendant and an accomplice selling auto parts. Some parts had been taken from
the storage unit and placed in the stolen car.
       In case No. 97F09061, defendant pleaded guilty to felony grand theft (§ 487,
subd. (a) -- count one) and felony receiving stolen property (§ 496, subd. (a) -- count
three). He also admitted violating probation in case No. 97F03274. Sentencing
defendant in both cases and an unrelated case, the trial court imposed a four-year state
prison term.
       Defendant filed a petition for redesignation of sentence for both cases in February
2015. The trial court denied the petition without a hearing, issuing an order form for each
case. On both forms the trial court checked boxes stating: “The Court denies the petition
due to ineligibility based due to: ¶ Current conviction(s).” The form for case No.
97F09061 contained the handwritten notation “car & car parts,” while the form for case
No. 97F03274 contained the notation, “Chop shop. Cars.”
                                        DISCUSSION
                                                 I
       Defendant contends the trial court’s orders should be reversed if the trial court
denied relief on the ground that defendant failed in his burden of proof.
       The passage of Proposition 47 created section 1170.18, which provides: “A
person who has completed his or her sentence for a conviction, whether by trial or plea,
of a felony or felonies who would have been guilty of a misdemeanor under this act had
this act been in effect at the time of the offense, may file an application before the trial
court that entered the judgment of conviction in his or her case to have the felony
conviction or convictions designated as misdemeanors.” (§ 1170.18, subd. (f); see Voter

                                                 3
Information Guide, Gen. Elec. (Nov. 4, 2014) text of Prop. 47, § 14, pp. 73-74.) Among
the crimes changed by Proposition 47 is receiving stolen property, which is now a
misdemeanor unless the value of the property exceeds $950. (§ 496, subd. (a).)
       As the text of section 1170.18, subdivision (f) makes clear, defendant is the
applicant (or petitioner) in a redesignation hearing under the statute. “Except as
otherwise provided by law, a party has the burden of proof as to each fact the existence or
nonexistence of which is essential to the claim for relief or defense that he is asserting.”
(Evid. Code, § 500.) Therefore, “a petitioner for resentencing under Proposition 47 must
establish his or her eligibility for such resentencing.” (People v. Sherow (2015)
239 Cal. App. 4th 875, 878 (Sherow).)
       Defendant disagrees with Sherow and argues that we should not follow it. He
claims the prosecution bears the burden of proving that the value of the property exceeds
$950, noting that the burden of proof normally rests on the prosecution in criminal cases
(§ 1096; Evid. Code, § 501) and Evidence Code section 520 places the burden of proof
on the party claiming that a person is guilty of wrongdoing. He also argues that when
determining whether a prior conviction is a serious felony, the conviction is presumed
to be for the least punishable offense absent evidence to the contrary (see People v.
Guerrero (1988) 44 Cal. 3d 343, 352), and the same rule should apply to section 1170.18
proceedings. Defendant further asserts that once he shows in his petition that the crime is
covered by Proposition 47, it is consistent with the purpose of Proposition 47 to shift the
burden to the prosecution. He also claims that placing the burden on the prosecution is
appropriate here because his convictions are 18 years old and the evidence of value was
never produced in the original cases.
       It is true that the prosecution normally has the burden of proof, and for good
reason. But the resentencing provisions of Proposition 47 are different, because they
involve individuals who have already been proven guilty of their offenses beyond a
reasonable doubt. (Sherow, supra, 239 Cal.App.4th at p. 880.) Proposition 47 does not

                                              4
provide for guilt or increased punishment; rather, it offers an opportunity for a lesser
offense to a person who has already been found guilty of a greater offense, provided that
the person can show entitlement to redesignation. Proposition 47 is not fully retroactive,
but applies retroactively only to those who qualify for relief under section 1170.18.
(See People v. Shabazz (2015) 237 Cal. App. 4th 303, 313-314.) It is consistent with the
voters’ intent to allocate the burden of proof in section 1170.18 proceedings to the
petitioner.
       Because defendant sought to redesignate final convictions, it was appropriate for
the trial court to deny relief absent evidence establishing defendant’s entitlement to
redesignation. Here there was no such evidence. We address his grand theft conviction
in the next section, but with regard to his convictions for receiving stolen property, the
record does not show that the stolen property was worth less than $950. Whether the trial
court relied on this or some other ground to deny the petition is not dispositive, because
we are not bound by the trial court’s legal reasoning. (Kennedy v. Superior Court (2006)
145 Cal. App. 4th 359, 368.)
                                              II
       Defendant further argues he is entitled to redesignation of his conviction for grand
theft as a matter of equal protection.
       He appears to concede that grand theft of automobile parts pursuant to section 487,
subdivision (a) is not an enumerated offense entitled to relief under section 1170.18. But
he argues he is nevertheless entitled to relief as a matter of equal protection because his
grand theft conviction is similarly situated to his receiving stolen property conviction in
the same case. Proposition 47 added section 490.2, which states in pertinent part:
“Notwithstanding Section 487 or any other provision of law defining grand theft,
obtaining any property by theft where the value of the money, labor, real or personal
property taken does not exceed nine hundred fifty dollars ($950) shall be considered petty
theft and shall be punished as a misdemeanor . . . .” (§ 490.2, subd. (a).) Defendant

                                              5
urges relief under equal protection because there is no evidence the amount of loss
underlying the grand theft conviction exceeded $950.
       Again, however, defendant had the burden to prove that the value of the stolen
items did not exceed $950 in seeking relief under Proposition 47. Having failed in that
burden, the record does not establish that he is similarly situated for equal protection
purposes.
                                              III
       Defendant also argues the orders should be reversed because they do not contain
intelligible findings of fact or conclusions of law, rendering them inadequate for appellate
review.
       We agree that the orders in this case are cryptic and do not provide much
information. Nevertheless, as we have explained, on this record we can discern that the
trial court correctly denied defendant’s petition.
                                       DISPOSITION
       The trial court orders are affirmed.



                                                          /S/
                                                     Mauro, Acting P. J.


We concur:



     /S/
Murray, J.



     /S/
Hoch, J.



                                              6